FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


DAVID P. DEMAREST,                        No. 20-15872
               Plaintiff-Appellant,
                                             D.C. No.
                  v.                      2:16-cv-02271-
                                            MCE-KJN
CITY OF VALLEJO, California, a
municipality and charter city; JODI
BROWN, Police Officer, as an                OPINION
individual and in official capacity;
JEFF TAI, Police Officer, as an
individual and in official capacity;
HERMAN ROBINSON, Police Officer,
as an individual and in official
capacity,
               Defendants-Appellees,

                 and

JOSEPH KREINS, Former Police
Chief, as an individual and in official
capacity; ANDREW BIDOU, Police
Chief, in official capacity,
                           Defendants.

     Appeal from the United States District Court
         for the Eastern District of California
   Morrison C. England, Jr., District Judge, Presiding
2               DEMAREST V. CITY OF VALLEJO

             Argued and Submitted May 13, 2021
                  San Francisco, California

                     Filed August 16, 2022

    Before: J. Clifford Wallace, Jacqueline Nguyen, and
             Daniel P. Collins, Circuit Judges.

                    Opinion by Judge Collins


                          SUMMARY *


                           Civil Rights

    The panel affirmed the district court’s summary
judgment for defendants in an action brought pursuant to
42 U.S.C. § 1983 alleging that plaintiff’s Fourth
Amendment rights were violated when he was arrested after
declining a police officer’s repeated demands to show his
driver’s license at a sobriety checkpoint and that the officer
used excessive force in effectuating the arrest.

    Plaintiff alleged that the City of Vallejo violated the
Fourth Amendment by adding license checks to what was
concededly a sobriety checkpoint. Reviewing a line of
relevant Supreme Court decisions, the panel derived a “two-
step analysis” for assessing the validity of a checkpoint
under the Fourth Amendment. At the first step, a court must
determine, in accordance with City of Indianapolis v.

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
              DEMAREST V. CITY OF VALLEJO                    3

Edmond, 531 U.S. 32, 40 (2000), and Illinois v. Lidster,
540 U.S. 419 (2004), whether a checkpoint is “per se
invalid” because its “primary purpose” is “to advance the
general interest in crime control” with respect to the
occupants of the vehicles being stopped. If the answer to
that question is no, then the court must determine the
checkpoint’s reasonableness, hence, its constitutionality, on
the basis of the individual circumstances.

     Applying that two-step analysis to this case, the panel
first held that because the City’s checkpoint did not have any
impermissible primary purpose of advancing the general
interest in crime control, it was not per se invalid. The panel
then applied the factors for assessing reasonableness set
forth in Lidster and concluded that the City’s systematic
addition of driver’s license checks to an otherwise valid
sobriety checkpoint was objectively reasonable under the
Fourth Amendment. Given that the Supreme Court has said
that removing unlicensed drivers from the road serves a
“vital interest” in “highway safety” that would itself justify
a traffic checkpoint, a request to produce licenses at an
otherwise valid sobriety checkpoint clearly served an
equally weighty interest. On this record, the license check
interfered only minimally with liberty of the sort the Fourth
Amendment seeks to protect and was justified by the
important interest in road safety. Therefore, the request that
plaintiff produce his license while he was briefly seized at
the checkpoint did not entail a Fourth Amendment violation.

    The panel held that, once plaintiff refused to produce his
license for examination at the checkpoint, Officer Brown
had probable cause to believe that plaintiff was committing
an offense in violation of California Vehicle Code
§ 12951(b), and his continued detention and arrest were
therefore reasonable under the Fourth Amendment.
4             DEMAREST V. CITY OF VALLEJO

Moreover, Officer Brown’s action of physically removing
plaintiff from his car by grabbing his arm was objectively
reasonable as a matter of law given plaintiff’s lack of
cooperation with her commands up to that point and the
modest nature of the force used. Under the relevant
circumstances, Officer Brown’s use of force in effectuating
the arrest was not excessive. Because plaintiff failed to show
that he suffered any underlying constitutional violation, his
cause of action asserting municipal liability also necessarily
failed.


                        COUNSEL

David M. Helbraun (argued), Helbraun Law Firm, San
Francisco, California, for Plaintiff-Appellant.

Katelyn M. Knight (argued), Assistant City Attorney; Randy
J. Risner, Interim City Attorney; Office of the City Attorney,
Vallejo, California; for Defendants-Appellees.

Sean Riordan, American Civil Liberties Union Foundation
of Northern California, San Francisco, California, for
Amicus Curiae American Civil Liberties Union Foundation
of Northern California.
               DEMAREST V. CITY OF VALLEJO                    5

                          OPINION

COLLINS, Circuit Judge:

    While visiting California from Vermont, David
Demarest was asked to produce his driver’s license when he
pulled up in his rental car to a sobriety checkpoint in the City
of Vallejo. Demarest believed that such a request violated
his Fourth Amendment rights, and on that express basis he
declined an officer’s repeated demands to show his license.
The officer proceeded to arrest Demarest, although all
resulting charges were later dismissed. Demarest then filed
this action under 42 U.S.C. § 1983, asserting (as relevant
here) that the City and the officer violated the Fourth
Amendment by adding license checks to what was
concededly a sobriety checkpoint; that Demarest’s arrest
was not supported by probable cause that he had committed
an offense; that the officer had used excessive force in
effectuating the arrest; and that the City was liable for these
violations of his constitutional rights. The district court
granted summary judgment to the City and the officer on all
of these claims. We affirm.

                               I

                               A

    Because Demarest’s appeal challenges an order granting
summary judgment to the defendants, we must credit his
evidence as true and draw all reasonable inferences in his
favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986); see also Tolan v. Cotton, 572 U.S. 650, 651
(2014). Applying these standards, we take the following
facts as established for purposes of this appeal.
6             DEMAREST V. CITY OF VALLEJO

    Demarest lived in Vermont and was visiting the west
coast in late summer 2014. During that visit, he purchased a
boat in Bellingham, Washington and from there he sailed to
the marina in Vallejo. Due to a staph infection he had
developed in his back, Demarest ended up spending a week
or two in the Vallejo area, while he visited a “laundry list of
healthcare practitioners.” On the evening of Friday,
September 26, Demarest, who was driving a rental car, set
out from the Vallejo marina with some boating equipment
that he planned to deliver to someone in the Oakland area.
As he was driving through Vallejo, Demarest could see some
slowing traffic up ahead, but he was initially unsure whether
it was construction or some sort of checkpoint. As he got
closer, he saw signs indicating that a “DUI” (i.e., “Driving
Under the Influence”) and “Driver’s License” checkpoint
was ahead, but by that point he did not think there was a legal
way that he could have turned to avoid it. Accordingly, he
proceeded into the checkpoint at about 7:15 PM.

    This particular checkpoint, near the intersection of
Sonoma Boulevard and Solano Avenue in Vallejo, had been
established pursuant to an advance “DUI Checkpoint
Operation Plan.” The location was chosen due to the fact
that a significant percentage of “DUI collisions in 2010” had
occurred “on or near Sonoma Boulevard.” Under the pre-
arranged checkpoint plan, a “neutral formula” was used
under which “all vehicles will be stopped unless the backup
exceeds 5 minutes,” in which case “all vehicles will be
waived through until the backup is cleared.” At the
checkpoint, which was operated from approximately
6:00 PM until midnight, officers were to “screen drivers for
DUI, verify they have a license, and provide educational
material in the form of a handout.” To advise drivers of the
checkpoint, signs were posted stating, “DUI AND
DRIVERS LICENSE CHECKPOINT AHEAD” and
               DEMAREST V. CITY OF VALLEJO                    7

“HAVE YOUR DRIVERS LICENSE READY.”                            In
addition to these signs, “the area was coned off”; “traffic
[was] slowed and directed to a single lane”; “there was
portable lighting in the area”; and “police vehicles were at
the checkpoint with [their] emergency lights on.” A press
release announcing the checkpoint was issued two days in
advance and was reported on the website of a local
newspaper. Although driver’s licenses were to be checked,
it is undisputed that (1) the checkpoint’s “purpose . . . was to
remove intoxicated drivers from the road and to deter
intoxicated driving” and (2) “[r]emoving unlicensed drivers
from the road and deterring unlicensed driving was not a
purpose of the [c]heckpoint” (emphasis added).

    As Demarest approached the first officer at the
checkpoint, that officer signaled to him to proceed forward
to the next officer, Jodi Brown. When Demarest reached
Officer Brown, he stopped his car, and she asked to see his
driver’s license. Instead of giving Officer Brown his license,
Demarest asked if he could continue on his way. She
responded by asking for his driver’s license again. He then
asked “something to the effect of” whether she had any cause
or reasonable suspicion to stop him. Officer Brown ignored
the question and told Demarest that, if he did not produce his
license, he would be arrested. Demarest did not produce his
license. Officer Brown opened the door of his car, grabbed
Demarest’s left wrist, removed him from the vehicle, and
placed a handcuff on his left wrist. While she was doing so,
she informed Demarest that he was under arrest, and she
admonished him to “stop resisting.” The entire process of
pulling him out of the car took only about one or two
seconds. At his subsequent deposition, Demarest testified
that the “whole arrest process” exacerbated his pre-existing
back pain by 10 to 25 percent. He did not experience
8               DEMAREST V. CITY OF VALLEJO

significant pain in any other part of his body as a result of
being pulled out of the car and handcuffed.

    After being handcuffed and patted down by Officer
Brown, Demarest offered to take a breathalyzer test, but a
different officer told him, “[t]hat’s not what this is about.”
Officer Brown turned Demarest over to another officer, Jeff
Tai, who then placed him in the back of a police car. After
Demarest’s Vermont driver’s license was located, Officer
Tai ran a check on the license and learned that it was valid
and that there were no warrants for Demarest’s arrest.
Demarest asked to speak to a supervisor, and Officer
Herman Robinson came to speak with him. Demarest
complained to him that he had done nothing wrong and had
only exercised his rights under the Fourth Amendment, and
Officer Robinson responded with words to the effect of
“You win more bees with honey than vinegar.”

    Demarest was transported to the Vallejo Police
Department and booked into jail. During the booking
process, Officer Brown noticed a thin rope around
Demarest’s neck, and she asked what it was. Demarest
explained that the rope held a utility knife. The knife was
about three inches in length and was encased in a sheath.
Demarest explained at his deposition that he kept the knife
around his neck so that it would be readily available during
sailing. Officer Brown took custody of the knife, and
Demarest was then placed in a cell. 1

   Demarest was subsequently charged with two
misdemeanors: resisting arrest in violation of California
Penal Code § 148(a) and possessing a concealed “dirk or

    1
      Officer Brown had patted down Demarest his initial arrest at the
checkpoint, but she failed to detect the knife at that time.
                DEMAREST V. CITY OF VALLEJO                       9

dagger” in violation of California Penal Code § 21310.
Demarest agreed to participate in a diversion program, and
upon his successful completion of that program, the charges
were dismissed.

                                 B

     Demarest filed this civil action in September 2016. The
operative complaint contained ten causes of action and
named as Defendants Officers Brown, Tai, and Robinson, in
their individual and official capacities, along with the City
of Vallejo. However, in rulings that Demarest does not
challenge on appeal, the district court dismissed all but the
complaint’s first cause of action against Officer Brown and
its ninth cause of action against the City. 2 Both claims are
asserted under 42 U.S.C. § 1983.

     The first cause of action asserts that Officer Brown
violated Demarest’s Fourth Amendment right to be free from
unreasonable searches and seizures in three respects. First,
it alleges that, by demanding to see Demarest’s license at the
sobriety checkpoint and refusing Demarest’s request to be
allowed to proceed, Officer Brown unlawfully detained
Demarest without reasonable suspicion or probable cause.
Second, it alleges that Officer Brown arrested Demarest
without probable cause. Third, it alleges that Officer Brown
used excessive force when removing Demarest from his
vehicle.

    The ninth cause of action alleges that the City is liable
for Officer Brown’s asserted Fourth Amendment violations
under Monell v. Department of Social Services, 436 U.S. 658

    2
      Accordingly, we grant the unopposed motion to dismiss Officers
Tai and Robinson as parties to this appeal.
10            DEMAREST V. CITY OF VALLEJO

(1978). As to Officer Brown’s initial detention of Demarest,
the complaint alleges that she acted unlawfully pursuant to
the City’s alleged official policy of conducting driver’s
license checks at “DUI checkpoints,” even though such
checks have “absolutely nothing to do with preventing the
dangers” of drunk driving. As for the alleged wrongful
arrest and excessive force in effectuating that arrest, the
complaint asserts that the City was liable due to its alleged
failure “to adequately train, supervise and discipline”
officers, including Officer Brown, which Demarest argued
had led to a “pattern of officers violating citizens[’] civil
rights with impunity.”

    After the parties filed cross-motions for summary
judgment, the district court granted summary judgment to
Officer Brown and the City in February 2020. The district
court rejected Demarest’s argument that Officer Brown’s
demand to see his license rendered his detention at the
checkpoint unlawful. The court held that, “although the
checkpoint’s primary purpose [was] to check for driver
sobriety,” the officers could properly “require drivers to
present a driver’s license during the stop because such a
requirement does not measurably or unreasonably extend the
seizure.” Because the seizure and license check were lawful,
the district court concluded that Officer Brown had probable
cause to arrest Demarest for refusing to produce his license
in violation of California Vehicle Code § 12951(b). As to
Demarest’s claim that Officer Brown used excessive force
in making the arrest, the court held that, construing the facts
in the light most favorable to Demarest, the force used was
reasonable. Because the court thus concluded that Officer
Brown had not committed the alleged constitutional
violations, it did not address the issue of qualified immunity
or the additional issues concerning the City’s potential
liability under Monell.
              DEMAREST V. CITY OF VALLEJO                  11

   Demarest timely appealed, and we have jurisdiction
pursuant to 28 U.S.C. § 1291. We review the district court’s
summary judgment de novo. See Sandoval v. County of
Sonoma, 912 F.3d 509, 515 (9th Cir. 2018).

                             II

    The Fourth Amendment, which is applicable to the
States through the Fourteenth Amendment, protects the
“right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and
seizures.” U.S. CONST. amend. IV. An automobile that has
been stopped by government officials at a checkpoint has
been seized for Fourth Amendment purposes, and any such
seizure therefore must comport with that amendment’s
requirements. See City of Indianapolis v. Edmond, 531 U.S.
32, 40 (2000). As a general matter, “searches and seizures
conducted outside the judicial process, without prior
approval by judge or magistrate, are per se unreasonable
under the Fourth Amendment—subject only to a few
specifically established and well delineated exceptions.”
Minnesota v. Dickerson, 508 U.S. 366, 372 (1993) (citations
and internal quotation marks omitted). In a series of
decisions, the Supreme Court has recognized one such
limited exception for certain carefully circumscribed vehicle
checkpoints. See Edmond, 531 U.S. at 47 (reaffirming past
decisions recognizing the constitutionality of limited
“sobriety and border checkpoints” and suggesting that
certain “traffic checkpoint[s]” to check licenses and
registration would likewise be constitutional). The central
question in this appeal is whether the City’s checkpoint falls
within the exception recognized in those decisions. We
conclude that it does.
12            DEMAREST V. CITY OF VALLEJO

                              A

    In addressing whether the City’s vehicle checkpoint fits
within that exception, we begin by carefully reviewing the
reasoning and holdings of the Supreme Court’s relevant
decisions.

    In the seminal case of United States v. Martinez-Fuerte,
428 U.S. 543 (1976), the Court upheld the constitutionality
of vehicle stops made without warrants or reasonable
suspicion at “permanent immigration checkpoint[s]” on
major highways heading away from the border. 428 U.S.
at 545.     Although “some quantum of individualized
suspicion is usually a prerequisite to a constitutional search
or seizure,” id. at 560, the Court held that a “balancing [of]
the interests at stake” confirmed that it was reasonable, and
consistent with the Fourth Amendment, to make the limited
“stops and questioning at issue . . . at reasonably located
checkpoints,” notwithstanding “the absence of any
individualized suspicion” or a warrant. Id. at 556, 562; see
also id. at 562 n.15. Noting that “one’s expectation of
privacy in an automobile and of freedom in its operation are
significantly different from the traditional expectation of
privacy and freedom in one’s residence,” id. at 561, the
Court held that immigration-enforcement interests served by
the “routine checkpoint stops” were “great” and outweighed
the “quite limited” intrusion on “motorists’ right[s],” id.
at 557. The Court emphasized that “the reasonableness of
the procedures followed in making these checkpoint stops”
made “the resulting intrusion on the interests of motorists
minimal.” Id. at 562.

    Thereafter, in Delaware v. Prouse, 440 U.S. 648 (1979),
the Court distinguished Martinez-Fuerte in holding that a
roving patrol—in which an officer, without any reasonable
suspicion, pulled over a particular vehicle in order to check
               DEMAREST V. CITY OF VALLEJO                   13

the driver’s license and the vehicle’s registration—violated
the Fourth Amendment. 440 U.S. at 663. As the Court
explained, there was a “crucial distinction” between the sort
of “roving-patrol stop” or “spot check[]” at issue in Prouse
and the fixed checkpoint in Martinez-Fuerte. Id. at 656–57.
Although the level of “objective intrusion—the stop itself,
the questioning, and the visual inspection”—might be
comparable in the two situations, the level of “subjective
intrusion —the generating of concern or even fright on the
part of lawful travelers—is appreciably less in the case of a
checkpoint stop.” Id. at 656 (quoting Martinez-Fuerte,
428 U.S. at 558) (emphasis added); see also id. at 657 (“At
traffic checkpoints the motorist can see that other vehicles
are being stopped, he can see visible signs of the officers’
authority, and he is much less likely to be frightened or
annoyed by the intrusion.” (quoting United States v. Ortiz,
422 U.S. 891, 894–95 (1975))). Moreover, unlike the
checkpoint in Martinez-Fuerte, the sort of roving-patrol stop
in Prouse involved an exercise of “standardless and
unconstrained discretion.” Id. at 661. In light of these
substantially greater intrusions on Fourth Amendment
interests, the arbitrary stopping of specific vehicles could not
be justified by whatever “marginal contribution to roadway
safety” such stops might entail. Id.

    The Prouse Court cautioned, however, that its “holding
does not preclude the State of Delaware or other States from
developing methods for spot checks that involve less
intrusion or that do not involve the unconstrained exercise of
discretion.” Id. at 663. In particular, the Court underscored
that “[q]uestioning of all oncoming traffic at roadblock-type
stops is one possible alternative.” Id. Indeed, the Court has
subsequently characterized its decision in Prouse as having
“approved vehicle checkpoints set up for the purpose of
14            DEMAREST V. CITY OF VALLEJO

keeping off the road unlicensed drivers.” Ashcroft v. al-
Kidd, 563 U.S. 731, 737 (2011).

    The Court in Michigan Department of State Police v.
Sitz, 496 U.S. 444 (1990), subsequently addressed the
constitutionality of a sobriety checkpoint, which the Court
held was more like the immigration checkpoints in Martinez-
Fuerte than the roving license-check in Prouse. See Sitz,
496 U.S. at 454–55.        Just as with the immigration
checkpoints in Martinez-Fuerte, the “intrusion on motorists
stopped briefly at sobriety checkpoints . . . is slight.” Id.
at 451. Indeed, the Court saw “virtually no difference
between the levels of intrusion on law-abiding motorists
from the brief stops necessary to the effectuation of these
two types of checkpoints, which to the average motorist
would seem identical save for the nature of the questions the
checkpoint officers might ask.” Id. at 451–52. Because the
“preliminary questioning and observation” at the checkpoint
was brief and limited, the extent of the intrusion was
“minimal” and was outweighed by the “magnitude of the
drunken driving problem [and] the States’ interest in
eradicating it.” Id. at 450–52. Moreover, the checkpoint’s
operation was governed by guidelines, issued by a state
advisory committee, that “minimize[d] the discretion of the
officers on the scene” and eliminated the “kind of
standardless and unconstrained discretion” that had troubled
the Court in Prouse. Id. at 452, 454 (citation omitted).

    In Edmond, the Court distinguished its earlier cases and
held that the Fourth Amendment prohibited an Indianapolis
“highway checkpoint program whose primary purpose [was]
the discovery and interdiction of illegal narcotics.” 531 U.S.
at 34. As Edmond noted, the prior checkpoint programs the
Court had approved were “designed primarily to serve
purposes closely related to the problems of policing the
              DEMAREST V. CITY OF VALLEJO                  15

border or the necessity of ensuring roadway safety.” Id.
at 41 (emphasis added). The Court had never approved a
checkpoint outside those limited contexts and it “decline[d]
to suspend the usual requirement of individualized
suspicion” where—as in the Indianapolis checkpoint
program in Edmond—“the police seek to employ a
checkpoint primarily for the ordinary enterprise of
investigating crimes.” Id. at 44. The Court recognized that
the border and roadway-safety contexts could also be said,
like the Indianapolis checkpoint, to involve “law
enforcement activities.” Id. at 42. But the Court concluded
that, if its prior cases were read at such a “high level of
generality” as authorizing checkpoints for any law
enforcement purpose, then “there would be little check on
the ability of the authorities to construct roadblocks,” which
would then “becom[e] a routine part of American life.” Id.
“Because the primary purpose of the Indianapolis
checkpoint program [was] ultimately indistinguishable from
the general interest in crime control, the checkpoints
violate[d] the Fourth Amendment.” Id. at 48 (emphasis
added); see also id. at 47 (stating that, under the Court’s
subjective test, “a program driven by an impermissible
purpose may be proscribed while a program impelled by licit
purposes is permitted, even though the challenged conduct
may be outwardly similar”).

    The Edmond Court acknowledged that Fourth
Amendment standards are usually objective and do not
consider the subjective motivations of the governmental
actors. See id. at 45; see also Nieves v. Bartlett, 139 S. Ct.
1715, 1724 (2019) (stating that, “[i]n the Fourth Amendment
context,” the Court has “‘almost uniformly rejected
invitations to probe subjective intent’” (citation omitted)).
But the Court distinguished between the typical Fourth
Amendment context, which involves individualized
16            DEMAREST V. CITY OF VALLEJO

determinations of suspicion, and the checkpoint situation,
which does not. “[P]rogrammatic purposes,” the Court
stated, “may be relevant to the validity of Fourth
Amendment intrusions undertaken pursuant to a general
scheme without individualized suspicion.”       Edmond,
531 U.S. at 45–46 (emphasis added).

    In a subsequent case, however, the Supreme Court
confirmed that, outside certain limited contexts, such as the
sort of “warrantless, ‘suspicionless intrusions pursuant to a
general scheme’” at issue in Edmond, the Court continues to
employ a standard of “objective reasonableness,” rather than
to undertake “subjective inquiries.” al-Kidd, 563 U.S.
at 738–39 (emphasis added) (citation omitted). In support of
this proposition, the Court cited Bond v. United States,
529 U.S. 334 (2000), which applied an objective standard in
judging the Fourth Amendment reasonableness of a border
patrol agent’s conduct in squeezing, “in an exploratory
manner,” the defendant’s soft-sided luggage, which was
located in the overhead storage space of a bus that had been
stopped at an immigration checkpoint. 529 U.S. at 335, 339.
As the Bond Court explained, the officer’s “subjective
intent” was “irrelevant”; what mattered, under the Fourth
Amendment, was “not his state of mind, but the objective
effect of his actions.” Id. at 338 n.2. Applying that objective
standard, the Court held that the suspicionless tactile
examination of the luggage infringed the defendant’s
reasonable expectation of privacy and was therefore
unreasonable under the Fourth Amendment. Id. at 338–39
& n.2.

    Lastly, in Illinois v. Lidster, 540 U.S. 419 (2004), the
Court further clarified and limited the reach of Edmond. In
Lidster, approximately one week after a late-night hit-and-
run accident in which a bicyclist had been killed, the police
              DEMAREST V. CITY OF VALLEJO                 17

set up a checkpoint “at about the same time of night and at
about the same place.” Id. at 422. The expectation was “that
motorists routinely leaving work after night shifts at nearby
industrial complexes might have seen something relevant,”
and so the police “stopped all vehicles systematically,”
handed drivers a flyer about the accident, and asked them if
they had any information about it. Id. at 427–28. The
Illinois Supreme Court held that, because the checkpoint’s
primary purpose was law enforcement, it was
unconstitutional under Edmond, but the U.S. Supreme Court
disagreed. Id. at 423. Edmond involved a stop in which the
“primary law enforcement purpose” was “to determine
whether a vehicle’s occupants were committing a crime,”
whereas the primary purpose of the checkpoint in Lidster
was “to ask vehicle occupants, as members of the public, for
their help in providing information about a crime in all
likelihood committed by others.” Id. (emphasis added). An
“Edmond-type rule of automatic unconstitutionality” does
not apply to such “brief, information-seeking highway
stops.” Id. at 424. As the Court explained, Edmond’s rule
rests on the concern about using checkpoints for the primary
purpose of generalized law enforcement against motorists as
to whom there is no individualized suspicion, but that
rationale did not apply to the information-seeking
checkpoint in Lidster, where, “by definition, the concept of
individualized suspicion has little role to play.” Id.

    Because Edmond’s automatic rule did not apply, Lidster
assessed the reasonableness of the checkpoint “on the basis
of the individual circumstances.” Id. at 426. Among the
factors to be considered “in judging reasonableness,” the
Court stated, are “the gravity of the public concerns served
by the seizure, the degree to which the seizure advances the
public interest, and the severity of the interference with
individual liberty.” Id. at 427 (citation omitted). After
18            DEMAREST V. CITY OF VALLEJO

considering these factors, the Court held that “the checkpoint
stop was constitutional.” Id. at 428.

                              B

    In reviewing this line of Supreme Court cases, we have
derived from them a “two-step analysis” for assessing the
validity of a checkpoint under the Fourth Amendment.
United States v. Fraire, 575 F.3d 929, 932 (9th Cir. 2009).
At the first step, a court must determine, in accordance with
Edmond and Lidster, whether a checkpoint is “per se
invalid” because its “primary purpose” is “to advance the
general interest in crime control” with respect to the
occupants of the vehicles being stopped. Id. (citation and
internal quotation marks omitted). If the answer to that
question is no, then the court must “determine its
‘reasonableness, hence, its constitutionality, on the basis of
the individual circumstances.’” Id. at 933 (quoting Lidster,
540 U.S. at 426). We turn, then, to applying that two-step
analysis to this case.

                              1

    The undisputed facts confirm that the City’s checkpoint
did not involve an impermissible primary programmatic
purpose of “uncover[ing] evidence of ordinary criminal
wrongdoing.” See Edmond, 531 U.S. at 41–42. In
connection with their summary judgment motions, the
parties expressly agreed that “[t]he purpose of the
[c]heckpoint was to remove intoxicated drivers from the
road and to deter intoxicated driving.” Under Edmond and
Sitz, this primary purpose of “ensuring roadway safety” by
“reducing the immediate hazard posed by the presence of
drunk drivers on the highways” is a permissible basis for
conducting a checkpoint and is materially distinguishable
from the impermissible primary purpose of “serv[ing] the
              DEMAREST V. CITY OF VALLEJO                   19

general interest in crime control.” Edmond, 531 U.S. at 39,
41–42; see also Sitz, 496 U.S. at 451. Demarest does not
contend otherwise in this court.

    The parties also stipulated below that “[r]emoving
unlicensed drivers from the road and deterring unlicensed
driving was not a purpose of the [c]heckpoint” (emphasis
added). This stipulation, which addresses only what was not
a purpose of the checkpoint, does not in any way detract
from the parties’ agreement that the checkpoint had a
permissible primary purpose. Moreover, even if removing
unlicensed drivers from the road had been a primary purpose
of the checkpoint, that would not have rendered it “per se
invalid” under Edmond. See Fraire, 575 F.3d at 932. As
Edmond makes clear, a “roadblock with the [primary]
purpose of verifying drivers’ licenses and vehicle
registrations would be permissible” because it rests on a
purpose of ensuring “highway safety” rather than general
crime control. 531 U.S. at 38–39; see also al-Kidd, 563 U.S.
at 737; Prouse, 440 U.S. at 663.

    Because the City’s checkpoint did not have any
impermissible primary purpose of advancing the general
interest in crime control, we conclude that it was not “per se
invalid” under the first step of our analysis. Fraire, 575 F.3d
at 932.

                              2

    Having determined that the City’s checkpoint was not
one established primarily for general crime control, we
proceed to the second step of the analysis, at which we must
assess the reasonableness of the checkpoint “on the basis of
the individual circumstances.” Lidster, 540 U.S. at 426. In
addressing the checkpoint seizure at issue here, we
differentiate between two aspects of that seizure—namely,
20                DEMAREST V. CITY OF VALLEJO

the initial checkpoint stop itself, and the prolongation of that
seizure caused by the demand to see each motorist’s driver’s
license.

    On appeal, Demarest does not dispute that the initial stop
of his vehicle was properly made pursuant to a DUI
checkpoint that was constitutionally permissible under Sitz.
Nor could he. Sitz held that state and local governments have
a strong interest in removing drunk drivers from the road;
that properly limited checkpoints “can reasonably be said to
advance that interest”; and that the “measure of the intrusion
on motorists stopped briefly” at prominently marked
checkpoints “is slight.” 496 U.S. at 451, 455. At least with
respect to the initial stopping of vehicles at the City’s
checkpoint, each of these holdings is likewise applicable
here. 3 Moreover, as in Sitz, the City’s checkpoint was
planned and conducted pursuant to objective guidelines that
“minimize[d] the discretion of the officers on the scene” and
eliminated the “kind of standardless and unconstrained
discretion” that might give rise to constitutional concerns.
Id. at 452, 454 (citation omitted). We therefore agree that
the initial stop of Demarest’s vehicle at the DUI checkpoint
was consistent with the Fourth Amendment.

    The next question is whether that initially valid seizure
was rendered unreasonable because the City systematically
added a license check to a DUI checkpoint. Demarest argues
that this addition improperly prolonged the seizure and
thereby rendered it unreasonable. Specifically, Demarest

     3
       As stated earlier, the City selected the location for the stop because
it had been associated in the past with a significant number of “DUI
collisions,” and at least two signs alerted drivers to the nature of the
upcoming checkpoint, which was clearly marked off with cones and
lights. See supra at 6–7.
              DEMAREST V. CITY OF VALLEJO                 21

contends that, in evaluating two of the factors that Lidster
instructs us to consider in assessing the reasonableness of a
checkpoint seizure—namely, the importance of the “public
concerns served” by the checkpoint and the extent to which
the checkpoint “advances the public interest”—we are
limited to considering only the public interest in removing
drunk drivers from the road and not the interest in
intercepting unlicensed drivers. 540 U.S. at 426–27
(citations omitted). According to Demarest, because the
parties stipulated that intercepting unlicensed drivers was
not one of the subjective purposes of this particular
checkpoint, that public interest may not be considered in
assessing the checkpoint’s reasonableness.           Instead,
Demarest argues, our analysis must be limited to assessing
whether the severity of the intrusions on his liberty at the
checkpoint—including the demand to see driver’s
licenses—is justified by the extent to which those intrusions
advance important interests in preventing drunk driving.
And because demanding to see the license of the obviously
sober Demarest did not further that interest, he argues, the
nature and extent of his seizure at the checkpoint was
unreasonable. We reject this argument, which rests on a
misunderstanding of the relevant Fourth Amendment
principles.

    In construing the Fourth Amendment’s prohibition
against “unreasonable” searches and seizures, see U.S.
CONST. amend IV, the Supreme Court has “almost uniformly
rejected invitations to probe subjective intent” and has
instead held that “[l]egal tests based on reasonableness are
generally objective.” Nieves, 139 S. Ct. at 1724–25
(emphasis added) (citations omitted). As explained earlier,
Edmond recognized a limited departure from this insistence
on objective standards of reasonableness when it held that a
“general scheme” of “suspicionless intrusions” that is
22            DEMAREST V. CITY OF VALLEJO

“driven by an impermissible [subjective] purpose” is per se
unreasonable. 531 U.S. at 47 (emphasis added); see supra
at 14–16. In a footnote, the Court left open the question of
whether a checkpoint with a “secondary purpose” of general
crime control would likewise be invalid. Id. at 47 n.2
(emphasis added). But the Edmond Court did not otherwise
retreat from the general proposition that “reasonableness
under the Fourth Amendment is predominantly an objective
inquiry.” Id. at 47; see also al-Kidd, 563 U.S. at 736–37
(stating that, outside the context of Edmond and a few other
“limited exceptions,” the Court has “almost uniformly
rejected invitations to probe subjective intent” (simplified)).

    This case involves a checkpoint that, as we have
explained, manifestly does not involve an impermissible
primary (or even secondary) subjective purpose. See supra
at 18–19. Indeed, even if the checkpoint here had been
subjectively motivated in part by a desire to remove
unlicensed drivers from the road, that subjective purpose
would not be an invalid one under Edmond. As a result,
Edmond’s limited exception to the normal rule against
consideration of subjective purpose has fulfilled its task of
screening out impermissible subjective purposes—here,
there are none. Because the Edmond exception does not
apply, the remaining inquiry into the reasonableness of the
checkpoint’s intrusion is an objective one. Consequently,
that reasonableness analysis may take account of any interest
that Edmond classifies as a proper basis for conducting a
checkpoint in the first place. In other words, because the
interests in detecting drunk drivers and unlicensed drivers
are both permissible primary purposes for conducting a
checkpoint, there is no logical reason why either of these
legitimate interests should be set aside in assessing the
objective reasonableness of what, under Edmond, is
                DEMAREST V. CITY OF VALLEJO                        23

unquestionably a properly motivated checkpoint program. 4
Accordingly, even though detecting unlicensed drivers was
not the subjective purpose of this particular checkpoint, the
public interest in such detection may nonetheless be
considered in assessing the checkpoint’s objective
reasonableness.

     Turning to the factors for assessing reasonableness set
forth in Lidster, we conclude that the City’s systematic
addition of driver’s license checks to an otherwise valid DUI
checkpoint was objectively reasonable under the Fourth
Amendment. As noted earlier, Lidster tells us to consider
“[1] the gravity of the public concerns served by the seizure,
[2] the degree to which the seizure advances the public
interest, and [3] the severity of the interference with
individual liberty.” 540 U.S. at 427 (citation omitted). The
first two factors weigh in favor of the objective
reasonableness of the City’s license checks at its DUI
checkpoint. Given that the Court has said that removing
unlicensed drivers from the road serves a “vital interest” in
“highway safety” that would itself justify a traffic
checkpoint, see Edmond, 531 U.S. at 39 (citations omitted),
a request to produce licenses at an otherwise valid DUI
checkpoint clearly serves an equally weighty interest.
Moreover, it is obvious that such license checks are
“appropriately tailored,” Lidster, 540 U.S. at 427, to
advancing this “interest in ensuring that only those qualified
to do so are permitted to operate motor vehicles,” Prouse,
440 U.S. at 658; see also Edmond, 531 U.S. at 41 (stating


    4
      We would be presented with a very different case if the City had
sought to defend the reasonableness of the checkpoint based on an
interest that—unlike the interception of unlicensed drivers—could not
serve as a permissible primary programmatic purpose of a checkpoint.
24             DEMAREST V. CITY OF VALLEJO

that license checks “serve purposes closely related to . . . the
necessity of ensuring roadway safety”).

    The remaining Lidster factor requires us to consider the
severity of the marginal intrusion on liberty associated with
the City’s addition of a driver’s license check to this DUI
checkpoint. We conclude that, on this record, the license
check “interfered only minimally with liberty of the sort the
Fourth Amendment seeks to protect.” Lidster, 540 U.S.
at 427. In reaching this conclusion, we emphasize three
considerations.

    First, as Edmond makes clear, a license check, by itself,
does not entail “the ordinary enterprise of investigating
crimes.” 531 U.S. at 44. Without more, license checks are
not the sort of inquiry that, when undertaken at a checkpoint,
might be thought to require some measure of individual
suspicion. Cf. Sitz, 496 U.S. at 451 (noting that “[d]etention
of particular motorists for more extensive field sobriety
testing may require satisfaction of an individualized
suspicion standard” (citing Martinez-Fuerte, 428 U.S.
at 567)). The non-law-enforcement nature of the license
checks in this case is especially clear, because the City
concededly did not use the license checks to conduct on-the-
spot warrant checks. Cf. United States v. Bernacet, 724 F.3d
269, 271, 273–74 (2d Cir. 2013) (addressing a license
checkpoint in which officers ran licenses through multiple
databases, including a “criminal history database”). The
mere request to produce a facially valid license is a relatively
modest additional intrusion on the liberty of a motorist who
has already been properly stopped at a checkpoint.

    Second, the license checks’ contribution to the length of
the checkpoint stops is marginal, if not de minimis. It was
undisputed below that, unless a motorist was referred for
further screening, the City’s “Operation Plan” for
               DEMAREST V. CITY OF VALLEJO                      25

conducting the checkpoint contemplated that the entire
duration of each seizure, including the license check, would
be only 15 seconds. That is well within the range of very
brief detentions that the Supreme Court has upheld as
reasonable at vehicle checkpoints. See Lidster, 540 U.S.
at 427 (holding that information-seeking checkpoint stops
lasting “a very few minutes at most” were reasonable); Sitz,
496 U.S. at 448 (holding that DUI checkpoint stops were
reasonable where the “average delay for each vehicle was
approximately 25 seconds”). To be sure, the duration of
Demarest’s seizure was much longer, but that is attributable
to his refusal to produce his driver’s license, which (as we
explain below) was a violation of California law that then
independently justified a further detention. See infra at 26–
28. As the Supreme Court stated in Sitz, the reasonableness
of the intrusion on liberty at a checkpoint is assessed by
considering the “levels of intrusion on law-abiding
motorists.” 496 U.S. at 451–52 (emphasis added).

    Third, the City’s checkpoint contained sufficient
programmatic guidelines to “minimize the discretion of the
officers on the scene.” Id. at 452. It was undisputed below
that, under the City’s Operation Plan, every motorist at the
checkpoint would be asked to produce a driver’s license.5
The across-the-board nature of that inquiry eliminates any
possible “abuse of discretion” in selectively making such
requests only to some drivers. Prouse, 440 U.S. at 662.

   On balance, any marginal intrusion on liberty associated
with adding license checks to the City’s DUI checkpoint is
minimal and is justified by the important interest in road

    5
      Every driver was stopped “unless the backup exceed[ed]
5 minutes.” In the event of such a backup, “all vehicles [would] be
waived through until the backup [was] cleared.”
26               DEMAREST V. CITY OF VALLEJO

safety served by such inquiries. We therefore conclude that
the request that Demarest produce his license while he was
briefly seized at the checkpoint did not entail a Fourth
Amendment violation. 6 The district court properly granted
summary judgment against Demarest on this score.

                                  III

    Demarest also contends that, even if the inclusion of a
license check did not render the City’s DUI checkpoint
unreasonable under the Fourth Amendment, Officer Brown
nonetheless violated the Fourth Amendment by detaining
him further, and ultimately arresting him, when he refused
to produce his driver’s license. A warrantless arrest is
reasonable under the Fourth Amendment “if the officer has
probable cause to believe that the suspect committed a crime
in the officer’s presence.” District of Columbia v. Wesby,
138 S. Ct. 577, 586 (2018). “Because the probable cause
standard is objective, probable cause supports an arrest so
long as the arresting officers had probable cause to arrest the
suspect for any criminal offense, regardless of their stated
reason for the arrest.” Edgerly v. City & Cnty. of San
Francisco, 599 F.3d 946, 954 (9th Cir. 2010) (citation
omitted). We conclude that, once Demarest refused to
produce his license for examination at the checkpoint,
Officer Brown had probable cause to believe that Demarest
was committing an offense in violation of California Vehicle



     6
       We therefore do not address or rely upon the City’s alternative
argument that an officer at a suspicionless checkpoint should be
permitted to make the same “ordinary inquiries” that are “incident” to a
traffic stop justified by individualized suspicion. Rodriguez v. United
States, 575 U.S. 348, 354–55 (2015) (quoting Illinois v. Caballes,
543 U.S. 405, 408 (2005)).
               DEMAREST V. CITY OF VALLEJO                   27

Code § 12951(b), and his continued detention and arrest
were therefore reasonable under the Fourth Amendment.

    Section 12951(b) states that “[t]he driver of a motor
vehicle shall present his or her license for examination upon
demand of a peace officer enforcing the provisions of this
code.” The California Vehicle Code further provides that,
“[e]xcept as otherwise provided in this article, it is unlawful
and constitutes an infraction for any person to violate, or fail
to comply with any provision of this code, or any local
ordinance adopted pursuant to this code.” CAL. VEH. CODE
§ 40000.1. Another provision of the same article as
§ 40000.1 states that a “violation” of “Section 12951,
subdivision (b), relating to refusal to display license” “is a
misdemeanor, and not an infraction.” Id. § 40000.11(i).
Accordingly, it is a misdemeanor under California law to
refuse to produce one’s driver’s license for examination
“upon demand of a peace officer enforcing the provisions of
this code.” Id. § 12951(b).

    Here, of course, it is undisputed that Demarest refused to
produce his license in response to Officer Brown’s demands
to see it. Demarest nonetheless argues that Officer Brown
lacked probable cause to suspect that he was violating
§ 12951(b) because, at the time when she demanded to see
Demarest’s license, she had no basis to believe that she was
“enforcing the provisions” of the Vehicle Code. According
to Demarest, for Officer Brown to have been “enforcing the
provisions” of the Vehicle Code when she demanded to see
his license, she must have been enforcing some other
provision of the Code that justified the stop leading to the
license demand. In Demarest’s view that means she must
have made a “valid stop based upon reasonable suspicion”
of some other Vehicle Code violation. This argument fails.
At the time that Officer Brown demanded to see Demarest’s
28               DEMAREST V. CITY OF VALLEJO

license, she was enforcing the provision of the Vehicle Code
that specifically authorizes the conduct of a “sobriety
checkpoint inspection.” CAL. VEH. CODE § 2814.2(a).
Under that provision, a “driver of a motor vehicle shall stop
and submit to a sobriety checkpoint inspection conducted by
a law enforcement agency when signs and displays are
posted requiring that stop.” Id. An officer who stops a
motorist at a lawful sobriety checkpoint is thus enforcing the
provisions of the Vehicle Code every bit as much as an
officer who stops a motorist based on individualized
reasonable suspicion of a Code violation, and § 12951(b)
applies equally in both situations. 7

    Because Officer Brown had probable cause to conclude
that Demarest’s refusal to produce his driver’s license
violated § 12951(b), her detention and arrest of him did not
violate the Fourth Amendment. 8 Summary judgment was
properly granted against Demarest as to this claim as well.

                                    IV

    Lastly, Demarest asserts that he presented sufficient
evidence to establish that Officer Brown violated the Fourth

     7
      On its face, the text of § 2814.2 also contemplates that the “sobriety
checkpoint inspection[s]” that it authorizes will include license checks,
because it contains detailed provisions relating to the impoundment of
vehicles when the checkpoint reveals that the driver lacks a valid license.
See CAL. VEH. CODE § 2814.2(b), (c).

     8
      For purposes of Demarest’s § 1983 claims, it is irrelevant whether
California law authorized an arrest for a violation of § 12951(b). See
Virginia v. Moore, 553 U.S. 164, 176 (2008) (holding that “warrantless
arrests for crimes committed in the presence of an arresting officer are
reasonable under the Constitution, and that while States are free to
regulate such arrests however they desire, state restrictions do not alter
the Fourth Amendment’s protections”).
               DEMAREST V. CITY OF VALLEJO                   29

Amendment by using excessive force in effectuating his
arrest. We reject this contention.

      Any claim that an officer used excessive force “in the
course of an arrest, investigatory stop, or other ‘seizure’ of a
free citizen” is governed by the Fourth Amendment’s
standard of objective reasonableness. See Graham v.
Connor, 490 U.S. 386, 395–97 (1989). In judging the
reasonableness of the force used, the trier of fact should
consider all relevant circumstances, such as the following
illustrative but non-exhaustive factors: “the relationship
between the need for the use of force and the amount of force
used; the extent of the plaintiff’s injury; any effort made by
the officer to temper or to limit the amount of force; the
severity of the security problem at issue; the threat
reasonably perceived by the officer; and whether the plaintiff
was actively resisting.” Kingsley v. Hendrickson, 576 U.S.
389, 397 (2015). Summary judgment is appropriate “if the
. . . court concludes, after resolving all factual disputes in
favor of the plaintiff, that the officer’s use of force was
objectively reasonable under the circumstances.” See Scott
v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994). Applying these
standards, we conclude that the force that Officer Brown
used was objectively reasonable as a matter of law.

    The Supreme Court has “long recognized that the right
to make an arrest or investigatory stop necessarily carries
with it the right to use some degree of physical coercion or
threat thereof to effect it.” Graham, 490 U.S. at 396.
Accordingly, even assuming that Demarest did not actively
resist and did not present an immediate security threat to
Officer Brown, she nonetheless could properly use a
reasonable degree of force to take him into custody.
Although Demarest argues that Officer Brown should have
instructed him to step out of the car rather than physically
30            DEMAREST V. CITY OF VALLEJO

remove him from the car by grabbing his arm, her actions
were reasonable given Demarest’s lack of cooperation with
her commands up to that point and the modest nature of the
force used. See Lowry v. City of San Diego, 858 F.3d 1248,
1259 (9th Cir. 2017) (explaining that “officers are not
required to use the least intrusive degree of force possible”
(citations and internal quotation marks omitted)); see also
Brown v. Gilmore, 278 F.3d 362, 369 (4th Cir. 2002) (“It [i]s
not unreasonable for [an] officer[] to believe that a suspect
who had already disobeyed one direct order would balk at
being arrested.”).

    Demarest nonetheless claims that the force was
unreasonable because it aggravated his existing back injury,
but he presented no evidence to support a reasonable
inference that Officer Brown should have been aware that he
had such an injury. On the contrary, Demarest stated at his
deposition that, during his arrest, he “was afraid to mention
anything about my back.” Because an “officer’s use of force
cannot be deemed excessive based on facts that he [or she]
reasonably would not have known or anticipated,” Lowry,
858 F.3d at 1256, any such aggravation of Demarest’s back
condition does not render Officer Brown’s force excessive.

    Demarest also asserts that the handcuffs could have been
applied “with a lot less force on my wrists,” but he did not
present any evidence suggesting that the handcuffs were
excessively tight or that they caused any injury. Indeed,
Demarest stated at his deposition that, although he had
abrasions on his hands, they were from his earlier boat work
and not from the handcuffing. Demarest failed to present
any evidence to suggest that the handcuffing was carried out
in a constitutionally unreasonable manner. See Brown,
278 F.3d at 369 (“[A] standard procedure such as
handcuffing would rarely constitute excessive force where
              DEMAREST V. CITY OF VALLEJO                 31

the officers were justified . . . in effecting the underlying
arrest.”).

    Construing the facts in the light most favorable to
Demarest, we conclude that, under the relevant
circumstances, Officer Brown’s use of force in effectuating
the arrest was not excessive.

                             V

    Because Demarest has failed to show that he suffered
any underlying constitutional violation, Demarest’s ninth
cause of action, asserting municipal liability for such
violations, necessarily fails. See Monell, 436 U.S. at 691;
see also Dougherty v. City of Covina, 654 F.3d 892, 900 (9th
Cir. 2011).

                      *      *       *

   For the foregoing reasons, we affirm the district court’s
grant of summary judgment dismissing Demarest’s claims.

   AFFIRMED.